DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Status of the Claims
Claims 1, 4-8, 12-16, 18, 20, 24, 26, 29-31, and 34-39 are currently pending. 
Claims 16, 18, 20, 24, 26, and 29-31 are withdrawn. 
Claims 12, 15 and 37 are objected to. 
Claim 13 is allowed.
Claims 1, 4-8, 14, 34-36 and 38-39 are rejected.   

Response to Amendment/Arguments
The Amendment filed 10/25/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 


35 USC § 102 Rejection
The rejection of claims 1-8 under 35 USC 102(a)(1) for being anticipated by Xin et al., as evidenced by Doyle, Duh and Harrison, has been overcome by the amendments to said claim 1 to exclude the prior art compound 
    PNG
    media_image1.png
    197
    548
    media_image1.png
    Greyscale
 . According to amended claim 1, drawn to a compound of formula (1a), 
    PNG
    media_image2.png
    101
    213
    media_image2.png
    Greyscale
, R1 cannot be unsubstituted methoxy. See R1, group (b), wherein the C1-alkoxy is substituted with at least one substituent claimed. The rejection has been withdrawn. 
The rejection of claims 1-8, 12 and 14 under 35 USC 102(a)(1) for being anticipated by Registry No. 1630502-70-3, 
    PNG
    media_image3.png
    237
    476
    media_image3.png
    Greyscale
, has been overcome by deleting  -SO2(C1-C6 alkyl) from R4 in claim 1 and deleting the anticipated compound from claim 12. The rejection has been withdrawn.

Scope of the Elected Invention Searched
In accordance with the MPEP 803.02, examination of the Markush-type claims has been extended, as necessitated by amendment, to the full scope of claim 12, which was determined allowable over the prior art. The search was extended to the full scope of claim 37 (R2 is ethyl), which was also determined allowable over the prior art. The search was further extended to the scope of formula (Ia), 
    PNG
    media_image2.png
    101
    213
    media_image2.png
    Greyscale
, wherein:
		R1 is OH, alkoxy, or sulfonamide; 
		R2 is alkyl; and 
		R4 is alkoxy, alkyl, or sulfinyl. 
Since prior art was found on a non-elected species within this scope, the provisional election remains in effect. Claims 16, 18, 20, 24, 26, and 29-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 14, 34-36 and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Service (STN Database) Registry No. 1443679-69-3 [Entered STN: 11 Jul 2013].
The STN record for Registry No. 1443679-69-3 discloses the compound 
    PNG
    media_image4.png
    263
    527
    media_image4.png
    Greyscale
(p. 1) and a composition thereof in unbuffered water at pH 4.57 (p. 2, 0.021 g/L mass solubility). This disclosure anticipates the claimed compound of formula (Ia), 
    PNG
    media_image5.png
    195
    422
    media_image5.png
    Greyscale
, as follows:
Claim 1, wherein R1 is OH, R2 is C4-alkyl and R4 is C1-alkoxy.
Claim 4, wherein R1 is OH.
Claim 5, wherein R2 is C4-alkyl.
Claim 6, wherein R2 is t-butyl.
Claim 7, wherein R4 is C1-alkoxy.
Claim 8, wherein R4 is methoxy.
Claim 14, wherein the pharmaceutical composition comprises the compound and water.
Claim 34, wherein R1 is OH, R2 is t-butyl and R4 is C1-alkoxy.
Claim 35, wherein R1 is OH.
	Claim 36, wherein R1 is OH.
Claim 38, wherein R4 is C1-alkoxy.
Claim 39, wherein R4 is methoxy.

Allowable Subject Matter
Claim 13 is allowed. Claim 15 is objected to for encompassing non-elected subject matter. Claims 12 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest art to claims 12, 13, 15 and 37 is J. Biol. Chem. 2010, 285, 34950-34959, which teaches the racemic compound 
    PNG
    media_image6.png
    124
    277
    media_image6.png
    Greyscale
as exhibiting no inhibition against COX-1 and COX-2. (“The addition of bulk at the α-position also resulted in a loss of potency because the α-ethyl analog of naproxen displayed no inhibition of either wild-type COX-1 or COX-2 enzymes in our standard IC50 assay (Table 1). Similarly, bulkier substitutions at the α–position of flurbiprofen result in a complete loss of inhibition of COX-1.” See page 34954.) Since the prior art does not teach any useful properties for the racemic compound, a PHOSITA would not have been motivated to resolve the compound into the respective (R)- and (S)-enantiomers or to enantioselectively synthesize the (R)-enantiomer. In addition, the instant specification provides unexpected COX-2 and AKR1C2/3 inhibitory activity for several (R)-enantiomers, which weighs in favor of patentability of the (R)-isomer in view of the racemic compound. Specification page 6, 57 and 59, for example.


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626